Citation Nr: 0705573	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  05-13 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 40 percent for vasovagal 
syncope with headaches.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1989 through 
November 1990.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDING OF FACT

The veteran has vasovagal syncope that appears to be stress-
related and is characterized by brief periods of loss of 
consciousness or loss of conscious control, without 
associated staring or rhythmic blinking of the eyes or 
nodding of the head, sudden jerking movements of the arms, 
trunk or head, or sudden loss of postural control.   


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
vasovagal syncope have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.159, 4.124a, 
Diagnostic Code 8911, 4.126, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate her claim for an increased rating, she was not 
provided with the notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran 
concerning this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of the final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increase.  Thus, any question as to the 
appropriate effective date to be assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in August 2004, (prior to the December 2004 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
her behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records and VA medical records have been obtained.  The 
veteran was also provided with VA examinations.  
Additionally, the veteran submitted statements regarding her 
condition.  The veteran has not identified any further 
evidence with respect to his claim, and the Board is 
similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


History

In March 1991, the RO granted service connection for 
vasovagal syncope, and assigned a rating of 10 percent, 
effective November 7, 1990.  By a subsequent rating decisions 
dated April 1996, and November 2001, the RO granted an 
increased rating of 20 percent and 30 percent, respectively.  
In May 2004, the veteran submitted a claim for a rating in 
excess of 30 percent.  A rating decision dated December 2004 
grant an increased rating of 40 percent.  The veteran 
appealed.

Private medical records dated July 2001 through December 2003 
noted complaints of dizziness and fainting spells since 
military service.  A February 2003 report indicated episodes 
of syncope.  A November 2003 psychiatric evaluation noted 
complaints of fainting spells, occurring about once a week 
for the last eight months.  The veteran reported good mood, 
sleeping and eating well, good energy and concentration, and 
denied anhedonia, or crying spells.  The veteran also 
endorsed a very busy schedule, including working for the Post 
Office, working as a real estate agent, and caring for three 
children.  The veteran reported being stressed and anxious 
for about three hours per day, particularly in the afternoon.  
She described her fainting spells as hot flashes, followed by 
an increase in heart rate, respiratory rate, vertigo, and 
fear of dying.  These symptoms are followed by loss of 
consciousness for less than one minute during which the 
veteran could hear and respond to external stimuli.  The 
veteran indicated that attacks could be triggered by good or 
bad emotions.  The veteran denied symptoms including 
derealizations, depersonalizations, and compulsions.  The 
veteran also reported that her symptoms did not interfere 
with her daily living activities.  The veteran did note a 
marked and persistent fear of one or more social or 
performance situations, especially when interacting with 
authority figures, entering a room where a group of people 
are already gathered, or initiating small conversations.  
However, the veteran denied symptoms of agoraphobia, 
claustrophobia, or anticipatory anxiety of incoming attacks.  
Upon examination, the veteran's affect was appropriate, 
fearful and anxious.  Thought flow was spontaneous, normal, 
linear, logical, and goal-directed.  Suicidal and homicidal 
ideation were denied.  Judgment, insight, concentration and 
memory were good.  The examiner listed a diagnosis of anxiety 
disorder and assigned a Global Assessment of Functioning 
(GAF) score of 65.   

A December 2003 report indicated an incident in which the 
veteran had an episode, and fell down a flight of steps.  As 
a result, she had been out of work since that time.  The 
examiner noted that the veteran was recovering from a lumbar 
strain due to her fall, but was able to resume her regular 
work duties.  A January 2004 follow up noted continued 
complaints of fainting spells that occurred approximately 
once a week.  The examiner provided a diagnosis of syncope 
versus conversion disorder, with stable symptoms, and 
anxiety.

In May 2004, the veteran reported syncopal episodes over the 
past two weeks, occurring daily with a maximum of two events 
per day.  She stated there was no warning of onset of a 
fainting spell, and that she fell to the ground, and on one 
occasion fell down steps, striking her head.  She reported 
being out of work for a week as a result, and requested an 
evaluation to be able to return to work.  The examiner stated 
that no medical reason was found, though the examiner thought 
it to be either vasovagal or psychiatric as spells were 
always brought on by stressful situations.  The veteran 
reported that prior to an episode, she felt dizzy, but 
fainted so quickly, she could not do anything about it.  
There was no evidence of tongue biting, shaking, or 
incontinence.  The examiner noted that the veteran was 
nearing the maximum dosage of Zoloft, but her symptoms 
continued to get worse, and that she could not work because 
her employer would not allow her to return.  The examiner 
opined that vasovagal response could not be excluded but 
further stated that the veteran's symptoms were probably 
related to an underlying psychiatric disorder.  The physician 
also recommended light duty at work due to her condition.

A Certification By Employee's Health Care Provider, dated May 
2004 indicated that the veteran had a chronic condition that 
occurred intermittently, necessitating that the veteran would 
need occasional time off of work.  The physician also noted 
that the veteran be given light duty, and that the veteran 
should not work with heavy machinery, work on her feet, or 
drive during work hours.  The physician also noted that the 
veteran was not currently incapacitated.  

A May 2004 nursing note taken prior to a psychiatric 
evaluation of the same date, noted a history of blackouts 
since serving in the military in 1989.  The veteran reported 
being put on leave without pay at the Post Office, and 
difficulty doing her job due to passing out.  The nurse's 
impression was that the veteran needed immediate supportive 
care, and listed the veteran's current diagnosis of syncopal 
episodes.  The psychiatric evaluation of the same date noted 
fainting spells, which the veteran reported to be stress-
related.  The examiner noted a previous extensive work-up, 
with an event monitor twice, tilt table normal, EEG was 
normal in the past.  Past tests, including stress test, 
echocardiogram, EEG, MRI, which were performed in the 1990s 
were all negative.  The veteran reported good mood, sleeping 
and eating well, good energy and concentration.  She denied 
anhedonia, crying spells, and a history of psychotic or manic 
symptoms.  Symptoms reported at this evaluation were 
virtually the same as those reported at her November 2003 
evaluation.  Upon mental status examination, the veteran 
appeared well groomed, and was cooperative and attentive.  
Her speech was fluent, mood was euthymic, and affect was 
appropriate.  There were no abnormalities in perception.  
Thought flow was spontaneous and there was no abnormal 
thought content.  The veteran denied any suicidal or 
homicidal ideations.  The examiner provided a diagnosis of 
anxiety disorder, and assigned a GAF score of 65.

At a June 2004 follow-up, the veteran reported fainting 
spells beginning with a slight warm feeling, then falling, 
and followed by inability to move or respond, although she is 
aware of her environment.  She also complained of frequent 
headaches and constant fatigue.  The veteran denied 
depression but did endorse frequent stress.  She stated that 
her fainting spells occurred both during times of stress and 
during times of enjoyable emotions.  The veteran denied 
problems with substance abuse, psychotic or manic symptoms, 
or other psychiatric complaints.  Upon examination, the 
veteran was friendly and cooperative.  Her speech, language, 
dress, and grooming were all within normal limits.  The 
veteran was not agitated, mood and affect were normal, 
through processes were goal oriented, and thought content was 
without suicidal or homicidal ideation.  There were no 
perceptual, cognitive, memory, judgment or insight 
abnormalities.  The examiner assigned a GAF score of 80.

The veteran was afforded a VA examination in September 2004. 
Again the veteran reported fainting spells beginning during 
military service that would occur when she would become 
stressed or upset.  She reported being diagnosed with a 
stress disorder after leaving the military.  She complained 
of increased episodes since April 2004, with syncopal 
episodes occurring at least two times a week.  She stated 
that when the episodes occurred, she noticed increase heat in 
her body, accompanied with dizziness.   There was no report 
of seizures.  The veteran was evaluated by neurology, 
psychiatry, and cardiology, with all the results being 
normal.  Upon examination, the veteran knew the date, was 
able to recall the last four presidents of the United States, 
and completed serial sevens.  Her speech was slurred.  
Cranial nerves III through XII were grossly normal.  The 
examiner provided clinical diagnoses of, vasovagal syncopal 
episodes occurring since onset in 1989; syncopal vasovagal 
episodes with continued recurrence; and vasovagal episodes, 
unresolved.  

In October 2004, the veteran was afforded a VA psychiatric 
examination.  The veteran reported fainting spells beginning 
in the military in 1989.  She reported her first fainting 
spell during basic training was thought to be heat related 
because she felt overwhelmingly hot, followed by 
lightheadedness, dizziness and brief loss of consciousness.  
These spells persisted until the present day and generally 
followed the same pattern of physical sensation.  She denied 
any spontaneous urination or seizures during the episodes and 
indicated that four main "stress" events tend to cause 
them: exercise, funerals, physical illness, and sexual 
intercourse.  Upon mental examination, the veteran was well-
dressed and pleasant without psychomotor agitation or verbal 
pressuring.  Thoughts were clear, cogent, and coherent.  She 
reported good sleep without nightmares and did not sleep 
walk.  Appetite was good and mood was described as a five on 
a scale of one to ten, with ten being the most severe level 
of depression.  The veteran reported a sense of urgency with 
respect to performing chores and errands.  She denied 
difficulties with memory or concentration. Judgment and 
insight were unimpaired.  The veteran scored in the 66th 
percentile on the State anxiety test and in the 67th 
percentile on the trait anxiety test, which indicated some 
elevated anxiety levels.  The examiner provided a diagnosis 
of a likely anxiety disorder and assigned a GAF score of 70.  
The examiner also opined that, pending the completion of all 
the medical tests and negative findings, the veteran had 
anxiety related difficulties which were expressed as somatic 
phenomena.  

VA medical records dated September through October 2004 
indicated that the veteran requested an evaluation to enable 
her to return to work.

The veteran also submitted statement in regards to her 
condition and how it affects her daily life.  In her request 
for an increase, the veteran reported a fear of falling down 
the stairs, cooking, or driving due to her fainting episodes.  
In an August 2004 statement the veteran reported being put on 
an extended period of medical leave without pay at the Post 
Office, creating financial hardship, thus creating stress and 
more frequent episodes.  She also reported headaches 
associated with her fainting spells.  On her VA Form 9, the 
veteran asserted that her disability warranted a higher 
rating because her condition affected her ability to focus at 
work, and because it has also caused family problems, 
including leading her husband to leave her due to the 
embarrassment caused by her illness, and inability to perform 
as a wife and mother.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
entitlement to a higher initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.126(d), when a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  The agency of original 
jurisdiction should clearly explain what aspect of her 
service-connected condition represents the dominate aspect of 
her condition.  

When evaluating a mental disorder, the VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2006).  
When evaluating the level of disability from a mental 
disorder, the VA will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

The veteran is currently rated at 40 percent for syncopal 
episodes under 38 C.F.R. § 4.124a, Diagnostic Code 8911.  
This is considered the dominate aspect of the condition.  
Under 38 C.F.R. § 4.124a, Diagnostic Code 8911 (2006), 
Epilepsy is rated under the General Rating Formula for Major 
and Minor Epileptic Seizures.  A 100 percent rating is 
warranted for major and minor epileptic seizures averaging at 
least 1 major seizure per month over the last year.  An 80 
percent rating is warranted for averaging at least 1 major 
seizure in 3 months over the last year; or more than 10 minor 
seizures weekly.  A 60 percent rating is warranted for 
seizures averaging at least 1 major seizure over the last 
year; or 9-10 minor seizures per week.  A 40 percent rating 
requires at least 1 major seizure in the last 6 months or 2 
in the last year; or averaging at least 5 to 8 minor seizures 
weekly.  Two notes also follow Diagnostic Code 8911.  Note 
(1) states that a major seizure is characterized by the 
generalized tonic-clonic convulsion with unconsciousness.  
Note (2) states that a minor seizure consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head ("pure" petit mal), or sudden jerking movements of 
the arms, trunk, or head (myoclonic type), or sudden loss of 
postural control (akinetic type).

While the veteran has reported syncopal episodes occurring 
approximately once a week since service, and of late, 
increasing in frequency to approximately twice a week.  The 
veteran reported that her fainting spells began with a slight 
warm feeling, and dizziness, followed by an inability to move 
or respond, although she was aware of her environment.  The 
veteran also reported that her fainting spells were stress-
related, occurring both during times of stress and during 
times of enjoyable emotions.  In November 2003, the veteran 
reported that her fainting spells consisted of a brief loss 
of consciousness of less than one minute during which she 
could hear and respond to external stimuli.  A June 2004 
follow-up report indicated that the veteran reported fainting 
spells starting with a slight warm feeling, falling down, and 
followed by an inability to move or respond, although the 
veteran was aware of her environment.  While the veteran does 
report brief periods of loss of consciousness or loss of 
conscious control, there is no evidence this is accompanied 
by staring or rhythmic blinking of the eyes or nodding of the 
head.  Additionally, there is no evidence of sudden jerking 
of the arms, trunk, or head.  Specifically, in a May 2004 
progress report, the examiner noted that there was no 
evidence of tongue biting, shaking or incontinence.  The 
examiner opined that the veteran's symptoms were probably 
related to an underlying psychiatric disorder.  Also, the 
September 2004 VA examination noted there was no report of 
seizures and the October 2004 VA psychiatric examination 
noted that the veteran denied any spontaneous urination or 
seizures during an episode.  As the overall disability is not 
equivalent to 9-10 minor seizures per week, characterized by 
brief interruption of consciousness or conscious control 
associated with staring or rhythmic blinking or the eyes or 
nodding of the head, or sudden jerking movements of the arms, 
trunk, and head, a higher rating of 60 percent is not 
warranted under Diagnostic Code 8911.

While the veteran is currently rated at 40 percent under 
Diagnostic Code 8911, the veteran contends that her 
psychiatric symptoms warrant a rating in excess of 40 percent 
rating under Diagnostic Code 9411.  Disorders under 
Diagnostic Code 9411 are rated under the General Rating 
Formula for Mental Disorders.  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired  abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The veteran had numerous psychiatric examinations to 
determine the cause of her disorder.  November 2003, as well 
as May, June, and October 2004 psychiatric evaluations 
provided a diagnosis of anxiety disorder and consistently 
noted the following symptoms.  The examiners noted that the 
veteran reported sleeping and eating well, and had good 
energy and concentration.  The veteran denied anhedonia, 
crying spells, derealizations, depersonalizations, or 
compulsions and reported that her symptoms did not interfere 
with her daily activities.  The veteran's affect was 
appropriate, fearful and anxious.  Thought flow was 
spontaneous, normal, lineal, logical and goal-directed.  
Judgment, insight, concentration, and memory were good, and 
there was no evidence of suicidal or homicidal ideation.  At 
the November 2003 examination, the veteran also reported 
working at two jobs; one with the Post Office, the other as a 
real estate agent.  She also complained of a marked and 
persistent fear of one or more social or performance 
situations, but denied symptoms of agoraphobia, 
claustrophobia, or anticipatory anxiety of incoming attacks.  
In June 2004, the veteran denied depression but did endorse 
frequent stress.  Further, the veteran submitted statements 
asserting that her condition impaired her ability to focus at 
work, and has caused family problems, leading her husband to 
leave her due to the embarrassment caused by her condition 
and inability to perform as a wife.  

While the veteran reported some difficulty in work and family 
relationships, as well as some difficulty in focusing at 
work, there was no evidence of the symptoms associated with 
the next higher rating under Diagnostic Code 9411.  
Specifically, there is no evidence of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired  abstract 
thinking; disturbances of motivation and mood.  Therefore a 
rating in excess of 40 percent is not warranted.  

The Board also notes that the GAF scores assigned in November 
2003 (65), May 2004 (65), June 2004 (80), and October 2004 
(70), alone do not provide a basis for the assignment of any 
higher disability rating for PTSD.  According to the Fourth 
Edition of American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), a GAF score 
is a scale reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illnesses.  The GAF score and the interpretation of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 
38 C.F.R. § 4.126(a).

GAF scores between 61 and 70 are indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, of school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  The GAF scores of 65 and 70 
assigned to the veteran at various points of time suggest a 
lesser impairment than is contemplated by a higher rating of 
50 percent rating, the Board again notes that the veteran, 
collectively, has not manifested symptoms typically 
considered indicative of the level of impairment to warrant a 
50 percent rating, to include:  suicidal ideation; 
disturbances of motivation and mood; impairment of memory; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; and impaired abstract thinking.  As documented 
above, the medical evidence reveals that the veteran's 
symptoms do not reflect a level of impairment consistent with 
the higher 50 percent rating.  Therefore, the criteria for 
the next higher 50 percent rating under the psychiatric 
diagnostic code have been met.  

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increase; the benefit-of-the doubt doctrine is 
inapplicable, and the claim for an increase must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

A rating in excess of 40 percent for vasovagal syncope with 
headaches is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


